Citation Nr: 1733756	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a back disability.

2.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

4.  Entitlement to an initial rating higher than 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to January 2008. 

These matters are on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Board issued a decision granting initial ratings of 10 percent each for right and left knee, back, and right ankle disabilities and remanded these claims to the AMC to ascertain whether those grants fully satisfied the Veteran's appeal as to those issues.  However, in an April 2016 Brief, the Veteran, through his representative, indicated that he was not satisfied with the increased ratings and continued his appeal.  

In a June 2016 decision, the Board denied the Veteran's claims for ratings in excess of 10 percent each for right and left knee, back, and right ankle disabilities.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In June 2017, the Court vacated the Board decision as to the Veteran's claims for ratings in excess of 10 percent each for right and left knee, back, and right ankle disabilities, and remanded the claims for action consistent with the directives of a May 2017 Joint Motion for Remand (JMR).  Specifically, the JMR explained that the Board had relied on an inadequate VA medical examination report in its denial of the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected back, left knee, right knee, and right ankle disabilities.  Upon review of the evidence of record, the Board finds that a remand is warranted.
As specifically addressed in the May 2017 JMR, findings contained in the December 2007 VA examination report are unclear and do not allow for fully-informed determinations.  Regarding the back disability, the examiner noted that the Veteran had flare-ups "[e]very 1 to 2 months" that were severe, lasted "1 to 2 days," and that the "Veteran's impression of extent of additional limitation of motion or other functional impairments during flare-ups" was "55%."  However, the VA examiner did not explain, nor is it clear, whether this percentage refers to a reduction in limitation of motion or, generally, to functional impairment.  If it refers to functional impairment, the examiner did not provide an explanation as to the point of reference or the context of a finding of "55%."  Similarly, the examiner noted that the Veteran has moderate flare-ups of the joints every "1 to 2 months," lasting "1 to 2 days," and that the "Veteran's impression of extent of flares on limitation of motion or other functional impairment" was "35-40%."  The VA examiner did not specify whether these findings refer to the ankle disability or to the knee disabilities, or explain whether the percentages refer to limitation of motion or functional impairment, or explain the point of reference or context for such a finding.  Accordingly, the December 2007 VA examination report is inadequate and remand is appropriate in order to obtain a new VA examination with findings adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

While the matter is on remand, the VA should obtain all outstanding VA treatment records, to include records from January 2014 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA treatment records, including those dated from January 2014 to the present.

2.  After associating outstanding VA treatment records with the claims file, schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected left and right knee, back, and right ankle disabilities.  The examiner should review the claims file, and all indicated studies should be performed.  

The VA examiner should report the extent of the left and right knee, back, and right ankle disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (and, when applicable, with the range of the opposite undamaged joint).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

For the Veteran's left and right knee disabilities, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  

The VA examiner should also describe the effects of the Veteran's right and left knee, right ankle, and back disabilities on the Veteran's current level of occupational impairment.

The VA examiner should address the December 2007 VA examiner's notations that the Veteran had back flare-ups "[e]very 1 to 2 months" that were severe, lasted "1 to 2 days," and that the "Veteran's impression of extent of additional limitation of motion or other functional impairments during flare-ups" was "55%," as well as the notation the Veteran has moderate flare-ups of the joints every "1 to 2 months," lasting "1 to 2 days," and that the "Veteran's impression of extent of flares on limitation of motion or other functional impairment" was "35-40%."  If feasible, the VA examiner should attempt to clarify which disabilities these findings refer to, explain whether the percentages refer to limitation of motion or functional impairment, and explain the point of reference or context for such findings.  If such an assessment is not possible, the examiner should explain why this is the case.

All opinions expressed should be accompanied by supporting rationale.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

